Citation Nr: 1523704	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-02 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from September 1992 to September 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of that hearing is associated with the electronic claims file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of whether new and material evidence has been received to reopen  a previously denied claim of entitlement to service connection for a bilateral hearing loss disability was raised by the Veteran in his VA Form 9 dated January 2013, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDING OF FACT

The Veteran was exposed to acoustic trauma in service and there is credible evidence of a continuity of symptomatology of tinnitus from service.  




CONCLUSION OF LAW

Tinnitus may be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

The Veteran contends that his current tinnitus was incurred in or is otherwise related to his military service.  Specifically, he alleges that he began experiencing tinnitus during service.  Thereafter, he experienced a continuity of tinnitus symptoms that gradually worsened over time.  

The Veteran testified during his March 2015 Board hearing that he was exposed to a significant amount of noise in service from working as a machinist's mate aboard the USS Nimitz.  He also testified that he was exposed to significant noise from serving on the aircraft carrier as well as from being subjected to gunfire.  Notably, the Veteran's DD 214 documents his military occupational specialty (MOS) as electrical/mechanic equipment repairman as well as his service aboard the USS Nimitz.  In light of the foregoing, the Board will presume that the Veteran was exposed to acoustic trauma in service.  

Significantly, as a lay person, the Veteran is competent to diagnose tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  A layperson also is competent to testify as to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  The Board further notes that tinnitus may be subject to service connection on a presumptive basis as an "organic disease of the nervous system" under 38 C.F.R. § 3.309(a) where there is evidence of in-service acoustic trauma and a continuity of symptomatology from service.  See Fountain v. McDonald, 27 Vet. App. 258 (2015); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, there is evidence of both in-service acoustic trauma and a continuity of symptomatology from service.  The Board is somewhat troubled by the absence of reports of tinnitus in service and for some years thereafter; however, the Board has considered the Veteran's explanation during the March 2015 Board hearing that he did not report his tinnitus during service or immediately thereafter because he believed some ringing in his ears to be normal.  See the March 2015 Board hearing, pgs. 6-8.  The Board finds such a report plausible and the Veteran's reports of a continuity of symptomatology to be credible.

The Board acknowledges that a July 2010 VA examination report concluded that it is not likely that the Veteran's tinnitus is related to service and provides a rationale for that opinion.  The Board does not find this evidence sufficient to overcome the presumption that tinnitus was incurred in service.

Given the foregoing, the Board concludes that entitlement to service connection for tinnitus is warranted on a presumptive basis.  38 C.F.R. § 3.309(a).









ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


